ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                         )
                                                     )
Raytheon Company, Integrated Defense Systems         )   ASBCA No. 60784
                                                     )
Under Contract No. W31 P4Q-07-C-O 151                )

APPEARANCES FOR THE APPELLANT:                           Paul E. Pompeo, Esq.
                                                         David Hibey, Esq.
                                                         Amanda J. Sherwood, Esq.
                                                          Arnold & Porter Kaye Scholer LLP
                                                          Washington, DC

APPEARANCES FOR THE GOVERNMENT:                          Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney
                                                         MAJ Elinor J. Kim, JA
                                                         Robert B. Neill, Esq.
                                                          Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute which is the subject of this appeal having been settled, the appeal is
hereby dismissed with prejudice.

       Dated: 6 March 2018



                                                  LYNDT.0 1SULLIVAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60784, Appeal of Raytheon
Company, Integrated Defense Systems, rendered in conformance with the Board's
Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals